Citation Nr: 1718850	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to August 1, 2016 and in excess of 20 percent thereafter for a left knee disability to include residuals from partial left knee ACL, PCL, and MCL tears, excluding any period of temporary total rating due to convalescence. 

2. Entitlement to a disability rating in excess of 10 percent prior August 1, 2016 and in excess of 20 percent thereafter for left knee instability. 

3. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1994 to March 1999 and from March 2003 to September 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in a September 2016 rating decision, the RO increased the Veteran's disability rating for his left knee disability to 20 percent and his disability rating for left knee instability to 20 percent.  However, as this was not a full grant of the benefits sought on appeal and the Veteran has not indicated that his appeal has been withdrawn, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a hearing in Waco, Texas in March 2017.  

FINDINGS OF FACT

1. The evidence of record does not reflect that the Veteran's flexion of the left knee is limited to 15 degrees; however, the Veteran's functional loss equates to flexion limited to 15 degrees. 

2.  The Veteran suffers from severe instability of the left knee.

3.  The Veteran's service-connected disabilities render him incapable of securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1. The Veteran meets the requirements for a left knee disability rating of 30 percent for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5260, 5261 (2016).

2. The Veteran meets the requirements for a 30 percent disability rating for left knee instability for the entirety of the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5257 (2016).

3. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the evaluation of his service-connected left knee, left hip, and lumbar spine disabilities. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records (STRs) and post-service medical records have been obtained. There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.  

The Veteran is seeking an increased disability rating for his left knee disability and an increased rating for left knee instability.  His left knee disability was initially rated at 10 percent disabling prior to August 1, 2016 and at 20 percent thereafter, excluding a period of temporary total evaluation due to convalescence.  His left knee instability was also initially rated at 10 percent disabling prior to August 1, 2016 and at 20 percent thereafter. 

The Veteran states that his left knee has progressively worsened.  He maintains that he has experienced increased throbbing and pulsating pain that occurs on a regular basis, as well as increased joint wear and tear.  The Veteran reports that the worsening of his left knee disability has impaired his ability to walk without a limp, walk on uneven surfaces, climb stairs, exercise, including kneeling or squatting, or run.  The disability has also hampered his ability to get out of bed as he has difficulty putting pressure on his knee. See Veteran's Notice of Disagreement.  

VA Medical Treatment records show the Veteran has constantly reported chronic left knee pain and the inability to perform daily tasks as normal.  The Veteran also discussed that he avoided medication that could possibly cause drowsiness due to his job as an air traffic controller.  See VA Treatment Records.  

The Veteran was provided a VA examination in October 2010.  He reported sharp and stabbing pain anterior to his knee and that his knee gave way at least once a week due to pain. He stated that he wore a knee brace which did not help much with pain or stabilization. The examiner noted a small to moderate effusion in the left knee.  The Veteran's flexion was 0 to 110 degrees with pain at 110 degrees.  He had extension to 0 degrees with pain at the extreme.  The examiner observed tenderness over the medial and anterior aspects of the knee.  See October 2010 VA Examination. 

During the course of the appeal, the Veteran submitted statements discussing the impact of his left knee disability.  He described falling six feet into the bottom of his boat as he was climbing aboard because of his left knee locking.  He also discussed being unable to physically play and interact with his children due to his knee disability.  See February 2012 Veteran's Correspondence. 

In August 2016, the Veteran was afforded another VA examination.  The Veteran again reported the inability to flex his knee, bear weight on his knee, or walk without pain.  The range of motion of the Veteran's left knee was abnormal.  The examiner noted that flexion was painful and was limited to 0 to 20 degrees instead of 0 to 140 degrees.  Extension was limited to 20 to 0 degrees instead of 140 to 0 degrees.  The examiner noted that this abnormal range of motion contributed to functional loss for the Veteran described as difficult flexing his knee, bearing weight, or walking without pain.  Objective evidence of localized tenderness and pain were noted as severe inside the knee.  There was evidence of pain on weight bearing and crepitus.  The examiner noted that the examination was medically consistent with the Veteran's statements describing his functional loss with repetitive use of his left knee and upon flare-ups.  He noted less movement than normal, weakened movement, swelling, atrophy of disuse, instability, disturbance of locomotion, and interference with sitting and standing.  The examiner also described frequent episodes of joint locking, joint pain, and joint effusion.  See August 2016 VA Examination.  

The Veteran testified at a hearing before the undersigned.  At that hearing, he explained that he had fallen hundreds of times due to his left knee and this has resulted in other injuries, including a broken foot, left shoulder tear, and a broken wrist.  He discussed using a knee brace or a cane on a consistent basis due to instability in his knee and difficulty walking.  The Veteran stated that when he removes the knee brace, his knee is unstable, folding inward.  He testified that the left knee disability has caused additional problems in his life, including problems at work and his social life.  See March 2017 Hearing Transcript.   

The Board finds that the symptomatology associated with the Veteran's service-connected left knee disability warrants a 30 percent evaluation for the entirety of the appeal period.  The Board also concludes that the Veteran's left knee instability should be rated at 30 percent for the entirety of the appeal period.  The pertinent evidence of record shows that the Veteran has chronic, painful motion of the knee, weakened movement, and severe lateral instability causing falls.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.   The Board notes that the October 2010 VA examination formed the basis of the original award of 10 percent award for the Veteran's left knee disability and 10 percent for left knee instability; however, in a review of the noted symptoms from that examination and the evidence of record at that time in conjunction with the August 2016 VA examination and the Veteran's competent and credible testimony regarding the severity of his condition, the Board cannot find any discernible difference in symptomatology described during that time.  Specifically, the Veteran was reporting chronic pain, weakness, and instability and has continued to report these symptoms.  Additionally, the October 2010 examination was limited in his range of motion testing and the August 2016 examination provided a more thorough, detailed view of the Veteran's disability picture.  Although the evidence of record does not show that the Veteran's range of motion of the left knee satisfies any requirement necessary for a 30 percent rating, the Board has carefully considered the functional effects and functional loss upon the Veteran's knee on a regular basis and during flare-ups and finds it equivalent to flexion limited to 15 degrees and thus a 30 percent evaluation.  The Board also determines, based on the medical evidence and the Veteran's testimony that the instability of the Veteran's left knee, which has caused numerous falls and other injuries throughout the appeal period, is severe and should be assessed as 30 percent disabling.  

TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities. After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.  

Currently, the Veteran has a combined evaluation of 90 percent for his service-connected disabilities.  He is service-connected for major depressive disorder (rated at 70 percent disabling), left knee disability (rated at 20 percent disabling), left knee instability (rated at 20 percent disabling), residuals of left acromioclavicular separation with impingement (rated at 10 percent disabling), residuals of a right wrist fracture (rating at 10 percent disabling), right knee disability (rated at 10 percent disabling).  He therefore meets the schedular criteria of TDIU.  In addition, this decision grants increased ratings for his right knee disability.

The record shows that the Veteran has a high school diploma and was further trained after the military as an air traffic controller.  He worked as an ATC Academy instructor and as a controller in a live air traffic control tower doing hundreds of operations daily.  The Veteran consistently reported that problems with his knees and major depressive disorder (all service-connected) made it increasingly difficult to continue this type of employment.  Due to the dangerous nature of his job, the Veteran could not take pain medication.  He was required to stand, walk, and move around all day, exacerbating the pain in his knees.  The pain increased his depression, anger, and anxiety and adversely affected his ability to interact with others in the position.  He stopped working in January 2014.    

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In addition, the Board may consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19.  The position that the Veteran has held since service required him to engage in physical/activity and labor.  The record reveals that the Veteran has consistent pain in both knees that cause him difficulty walking or standing for prolonged periods.  The Veteran has also competently and credibly reported falls due to instability in his left knee.  His previous employment required the ability to stand and move around a lot while working.  The record does not reflect that the Veteran has ever held a sedentary position, nor does it reflect that he has training/education beyond that described above to engage in these types of positions.  

A medical opinion provided by a VA examiner indicates that the Veteran's service-connected conditions, specifically his left knee condition, result in physical impairment making it difficult to stand, sit, and walk, and bear weight.  Many of the aforementioned tasks are not only required for a position as an air traffic controller but are also necessary for the completion of basic tasks for daily functioning.   See August 2016 VA Examination.  

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effects of his service-connected disabilities, specifically his left knee disability.  The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted. 


ORDER

Entitlement to a disability rating of 30 percent for a left knee disability is granted for the entirety of the appeal period.

Entitlement to a disability rating of 30 percent for left knee instability is granted for the entirety of the appeal period.

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


